DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a preprocessing unit that produces state variables” in claims 1 and 3. Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing found no specified corresponding structure, thus any structure that would produce state variables will meet this requirement.
“a state determination unit that produces determination data” in claim 1. Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing found no specified corresponding structure, thus any structure that would produce determination data will meet this requirement. 
“a learning unit that learns adjustment action for the laser beam machining condition” in claims 1 and 8. Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing found no specified corresponding structure, thus any structure that would produce adjustment action for the laser beam machining condition will meet this requirement.
“a learning model storage unit that stores a learned model” in claims 3 and 9. Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing found no specified corresponding structure, thus any structure that stores a learned model will meet this requirement.
“a decision making unit that estimates the adjustment action for the laser beam machining condition” in claims 3 and 9. Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing found no specified corresponding structure, thus any structure that that estimates the adjustment action for the laser beam machining condition will meet this requirement.

Claim Rejections - 35 USC § 112
 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
Claims 1, 3 and 8-9, and the claims depending from these claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate defined structure to perform the claimed function of “a preprocessing unit that produces state variables”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function as claimed because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Specifically the broad terms “a preprocessing unit that produces state variables”, “a state determination unit that produces determination data”, “a learning unit that learns adjustment action for the laser beam machining condition”, “a learning model storage unit that stores a learned model”, and “a decision making unit that estimates the adjustment action for the laser beam machining condition” are not defined nor specifically shown with sufficient structure in applicant’s claims or specification. 
The lack of definition of the term “a preprocessing unit that produces state variables” within the specification and the specification does not provide adequate defined structure to perform the claimed functions in all possible claimed structures.  A review of the specification and drawing found no specific description or drawing of the claimed structure, and as no physical description of the element is provided and no detail is shown, described, or provided thus it is unclear what exactly is considered or would fall under the terms “a preprocessing unit that produces state variables”. It is unclear whether the “preprocessing unit” is a piece of hardware or if it is describing software.
The lack of definition of the term “a state determination unit that produces determination data” within the specification and the specification does not provide adequate defined structure to perform the claimed functions in all possible claimed structures.  A review of the specification and drawing found no specific description or drawing of the claimed structure, and as no physical description of the element is provided and no detail is shown, described, or provided thus it is unclear what exactly is considered or would fall under the terms “a state determination unit that produces determination data”. It is unclear whether the “state determination unit” is a piece of hardware or if it is describing software.
The lack of definition of the term “a learning unit that learns adjustment action for the laser beam machining condition” within the specification and the specification does not provide adequate defined structure to perform the claimed functions in all possible claimed structures.  A review of the specification and drawing found no specific description or drawing of the claimed structure, and as no physical description of the element is provided and no detail is shown, described, or provided thus it is unclear what exactly is considered or would fall under the terms “a learning unit that learns adjustment action for the laser beam machining condition”. It is unclear whether the “a learning unit” is a piece of hardware or if it is describing software.
The lack of definition of the term “a learning model storage unit that stores a learned model” within the specification and the specification does not provide adequate defined structure to perform the claimed functions in all possible claimed structures.  A review of the specification and drawing found no specific description or drawing of the claimed structure, and as no physical description of the element is provided and no detail is shown, described, or provided thus it is unclear what exactly is considered or would fall under the terms “a learning model storage unit that stores a learned model”. It is unclear whether the “a learning model storage unit” is a piece of hardware or if it is describing software.
The lack of definition of the term “a decision making unit that estimates the adjustment action for the laser beam machining condition” within the specification and the specification does not provide adequate defined structure to perform the claimed functions in all possible claimed structures.  A review of the specification and drawing found no specific description or drawing of the claimed structure, and as no physical description of the element is provided and no detail is shown, described, or provided thus it is unclear what exactly is considered or would fall under the terms “a decision making unit that estimates the adjustment action for the laser beam machining condition”. It is unclear whether the “a decision making unit” is a piece of hardware or if it is describing software.
Claims 2, 4-7, and 10-13 are rejected upon their dependence on one or more of the claims above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 3 includes the limitations “a preprocessing unit that produces state variables” invokes 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for all claimed structures and various claimed structures are indefinite and unclear. The specification is devoid of adequate structure description to perform the claimed function of all claimed possible structures. As would be recognized by those of ordinary skill in the art, there are many different ways to measuring said temperature. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function.  A review of the specification and drawing found no described or shown structure thus it is unclear what exactly is considered or would fall under the term “a preprocessing unit that produces state variables”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 1 includes the limitations “a state determination unit that produces determination data” invokes 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for all claimed structures and various claimed structures are indefinite and unclear. The specification is devoid of adequate structure description to perform the claimed function of all claimed possible structures. As would be recognized by those of ordinary skill in the art, there are many different ways to measuring said temperature. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function.  A review of the specification and drawing found no described or shown structure thus it is unclear what exactly is considered or would fall under the term “a state determination unit that produces determination data”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 1 and 8 includes the limitations “a learning unit that learns adjustment action for the laser beam machining condition” invokes 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for all claimed structures and various claimed structures are indefinite and unclear. The specification is devoid of adequate structure description to perform the claimed function of all claimed possible structures. As would be recognized by those of ordinary skill in the art, there are many different ways to measuring said temperature. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function.  A review of the specification and drawing found no described or shown structure thus it is unclear what exactly is considered or would fall under the term “a learning unit that learns adjustment action for the laser beam machining condition”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 3 and 9 includes the limitations “a learning model storage unit that stores a learned model” invokes 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for all claimed structures and various claimed structures are indefinite and unclear. The specification is devoid of adequate structure description to perform the claimed function of all claimed possible structures. As would be recognized by those of ordinary skill in the art, there are many different ways to measuring said temperature. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function.  A review of the specification and drawing found no described or shown structure thus it is unclear what exactly is considered or would fall under the term “a learning model storage unit that stores a learned model”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 3 and 9 includes the limitations “a decision making unit that estimates the adjustment action for the laser beam machining condition” invokes 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for all claimed structures and various claimed structures are indefinite and unclear. The specification is devoid of adequate structure description to perform the claimed function of all claimed possible structures. As would be recognized by those of ordinary skill in the art, there are many different ways to measuring said temperature. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function.  A review of the specification and drawing found no described or shown structure thus it is unclear what exactly is considered or would fall under the term “a decision making unit that estimates the adjustment action for the laser beam machining condition”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2, 4-7, and 10-13 are rejected upon their dependence on one or more of the claims above.
 Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 10 is rejected for dependence from claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takigawa (US 20170220927 A1) in view of Zollinger (US 20160074964 A1).
Regarding claim 1, Takigawa teaches a machining condition adjustment device that adjusts a laser beam machining condition for a laser beam machining device to carry out laser beam machining of a workpiece (Figure 9), the machining condition adjustment device comprising: 
a preprocessing unit (state data observing unit 9) that produces state variables including laser beam machining condition data (Paragraph 26; state data including data acquired by plasma light detecting unit) indicating the laser beam machining condition in the laser beam machining (Paragraph 12; state data observing unit observes state data of the laser apparatus including the amount of laser beam output from the laser oscillator), 
workpiece data indicating information related to the workpiece (Paragraph 23; state data input to the state data observing unit includes the temperature of the workpiece), and light generation amount data indicating an amount of light generated in the laser beam machining (Paragraph 43; light detecting unit 7 for measuring a light amount which is the amount of light 15 reflected by the surface of the workpiece); 
a state determination unit (operation result acquiring unit 10) that produces determination data including light amount determination data for determination of the amount of the light generated in the laser beam machining by the laser beam machining device (Paragraph 65; operation result acquiring unit 10 utilizes data from the output of the light detecting unit to determine whether the light amount reaches the first predetermined level); 
and a learning unit (learning unit 11) that learns adjustment action (light output command data) for the laser beam machining condition with respect to the amount of the light generated in the laser beam machining of the workpiece under a prescribed laser beam machining condition, with use of the state variables and the determination data (Paragraph 67-68; learning unit 11 includes a reward calculating unit which calculates a reward includes whether the light amount reaches a predetermined level, based on the results acquired by operation result acquiring unit 10), 
Paragraph 67 further teaches that the value function updating unit 12 of the learning unit 11 can update a value function that determines the value of the light output command data in response to inputs from the state data observing unit 9 and operation result acquiring unit 10.
Paragraph 79 teaches that when the light amount has reached a first predetermined level, the value function, which determines the value of the light output command data, is updated. Paragraph 23 teaches that the light output command data consists of a variety of laser beam machining conditions.
wherein the light generation amount determination data is intended for determination of the amount of the light generated in the laser beam machining of the workpiece under the laser beam machining condition adjusted by the adjustment action for the laser beam machining condition (Paragraph 43; light detecting unit 7 for measuring a light amount which is the amount of light 15).
Paragraph 79 teaches that when the light amount has reached a first predetermined level, the value function, which determines the value of the light output command data, is updated. Paragraph 23 teaches that the light output command data consists of a variety of laser beam machining conditions.
Paragraph 101 teaches of a plasma light detecting unit for detecting plasma light radiated from the workpiece where a laser beam is applied can be input as one of the state data to the state data observing unit 9.
Takigawa fails to teach:
plasma generation amount data indicating an amount of plasma generated in the laser beam machining
a state determination unit that produces determination data including plasma generation amount determination data for determination of the amount of the plasma generated in the laser beam machining by the laser beam machining device; 
and a learning unit that learns adjustment action for the laser beam machining condition with respect to the amount of the plasma generated in the laser beam machining of the workpiece under a prescribed laser beam machining condition, with use of the state variables and the determination data, 
wherein the plasma generation amount determination data is intended for determination of the amount of the plasma generated in the laser beam machining of the workpiece under the laser beam machining condition adjusted by the adjustment action for the laser beam machining condition.
Zollinger teaches a laser processing method, wherein:
the system includes equipment to measure one or more characteristics of a plasma plume generated by beam-based welding and to control welding based at least in part on plasma plume analysis (Paragraph 47-48)
controller 1305 is configured to control system 1400 and controls parameters associated with a welding process including plasma control (Paragraph 104)
a system can include a controller that can control at least one parameter of welding processes based at least in part on at least one characteristic of plasmas generated by laser beams as sensed by one or more sensors (Paragraph 152)
plasma formation depends on energy (Paragraph 51)
extensive plasma formation can reduce penetration depth and may even interrupt the laser process (Paragraph 50)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Takigawa with Zollinger and have the machine learning and laser apparatus perform machine learning based on the amount of plasma generated. This would have been done as extensive plasma formation can reduce penetration depth and may even interrupt the laser process (Zollinger Paragraph 50).
Takigawa Paragraph 23 teaches that the state input data and light output command data of the laser apparatus includes laser beam output and peak output while Zollinger Paragraph 51 teaches that plasma formation depends on energy. Thus, controlling the laser output using these command data would control the amount of plasma formation.
	
	Regarding claim 2, Takigawa as modified teaches the machining condition adjustment device according to Claim 1, wherein
the learning unit (learning unit 11) conducts reinforcement learning (Paragraph 67; learning unit 11 includes a reward calculating unit 16) in which a high reward is conferred in case where the amount of the light generated in the laser beam machining of the workpiece under the prescribed laser beam machining condition is near to a preset amount of the light that is to be generated when optimal machining under the prescribed laser beam machining condition is carried out (Paragraph 77; when the result of the light output command data reaches the level of machining capability necessary or suitable for the intended machining, a positive reward is presented).
Zollinger further teaches:
extensive plasma formation can reduce penetration depth and may even interrupt the laser process (Paragraph 50)
plasma formation depends on energy (Paragraph 51)
It would have been obvious to conduct this learning for plasma for the same motivation as claim 1.

Regarding claim 3, Takigawa teaches a machining condition adjustment device that adjusts a laser beam machining condition for a laser beam machining device to carry out laser beam machining of a workpiece (Figure 9), the machining condition adjustment device comprising: 
a preprocessing unit (state data observing unit 9) that produces state variables including laser beam machining condition data (Paragraph 26; state data including data acquired by plasma light detecting unit) indicating the laser beam machining condition in the laser beam machining (Paragraph 12; teaches that the state data observing unit observes state data of the laser apparatus including the amount of laser beam output from the laser oscillator), 
workpiece data indicating information related to the workpiece (Paragraph 23; state data input to the state data observing unit includes the temperature of the workpiece), and light generation amount data indicating an amount of light generated in the laser beam machining (Paragraph 43; light detecting unit 7 for measuring a light amount which is the amount of light 15 reflected by the surface of the workpiece); 
a learning model storage unit (learning unit 11) that stores a learned model (Paragraph 21; learning unit includes a learning model for learning the light output command) that has learned adjustment action for the laser beam machining condition (Paragraph 93; learning unit 11 performs learning by repeatedly updating the learning model) with respect to the amount of the light generated in the laser beam machining of the workpiece under a prescribed laser beam machining condition (Paragraph 111; learning unit 11 outputs the appropriate light output command data suitable for achieving a target); 
Paragraph 23 teaches that the light output command data consists of a variety of laser beam machining conditions.
and a decision making unit (decision making unit 12) that estimates the adjustment action for the laser beam machining condition with use of the learned model based on the state variables (Paragraph 69; decision making unit 12 observes the state of the environment and determines the light output command data to be output as well as employs reinforcement learning with a reward signal).
Takigawa fails to teach:
a preprocessing unit that produces state variables plasma generation amount data indicating an amount of plasma generated in the laser beam machining; 
a learning model storage unit that stores a learned model that has learned adjustment action for the laser beam machining condition with respect to the amount of the plasma generated in the laser beam machining of the workpiece under a prescribed laser beam machining condition; 
Zollinger teaches a laser processing method, wherein:
the system includes equipment to measure one or more characteristics of a plasma plume generated by beam-based welding and to control welding based at least in part on plasma plume analysis (Paragraph 47-48)
controller 1305 is configured to control system 1400 and controls parameters associated with a welding process including plasma control (Paragraph 104)
a system can include a controller that can control at least one parameter of welding processes based at least in part on at least one characteristic of plasmas generated by laser beams as sensed by one or more sensors (Paragraph 152)
plasma formation depends on energy (Paragraph 51)
extensive plasma formation can reduce penetration depth and may even interrupt the laser process (Paragraph 50)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Takigawa with Zollinger and have the machine learning and laser apparatus perform machine learning based on the amount of plasma generated. This would have been done as extensive plasma formation can reduce penetration depth and may even interrupt the laser process (Zollinger Paragraph 50).
Takigawa Paragraph 23 teaches that the state input data and light output command data of the laser apparatus includes laser beam output and peak output while Zollinger Paragraph 51 teaches that plasma formation depends on energy. Thus, controlling the laser output using these command data would control the amount of plasma formation.

Regarding claim 4, Takigawa as modified teaches the machining condition adjustment device according to Claim 1, wherein:
the adjustment action for the laser beam machining condition is adjustment action for a gap between a nozzle of the laser beam machining device and the workpiece.
the focal length and spot size of the laser beam focused on the surface of the workpiece are state data observing units (Paragraph 95)
the machining head is moved as light output command data to vary the distance between the surface of the workpiece and the focused position of the laser beam (Paragraph 95)
Moving the machining head in this manner would also adjust the gap between the nozzle of the laser beam machining device and the workpiece.
It is also well known in the art that the quality of laser processing is affected by the distance between the nozzle and the workpiece as evidenced by HAGENLOCHER (DE 102016104318 B3) as well as that changing the distance between the nozzle on the laser processing head and the surface of the workpiece based on the desired outcome as evidenced by HARA (TW 201801840 A).

Regarding claim 5, Takigawa as modified teaches the machining condition adjustment device according to Claim 1, wherein
the adjustment action for the laser beam machining condition is adjustment action for pressure of assist gas for the laser beam machining device (Paragraph 95; light output command data includes gas outlet pressure).

Regarding claim 8, Takigawa teaches a machine learning device that adjusts a laser beam machining condition for a laser beam machining device to carry out laser beam machining of a workpiece, the machine learning device comprising: 
a learning unit (learning unit 11) that learns adjustment action (light output command data) for the laser beam machining condition with respect to an amount of light generated in the laser beam machining of the workpiece under a prescribed laser beam machining condition, with use of state variables (Paragraph 67-68; learning unit 11 includes a reward calculating unit which calculates a reward includes whether the light amount reaches a predetermined level, based on the results acquired by operation result acquiring unit 10), 
Paragraph 67 further teaches that the value function updating unit 12 of the learning unit 11 can update a value function that determines the value of the light output command data in response to inputs from the state data observing unit 9 and operation result acquiring unit 10.
Paragraph 79 teaches that when the light amount has reached a first predetermined level, the value function, which determines the value of the light output command data, is updated. Paragraph 23 teaches that the light output command data consists of a variety of laser beam machining conditions.
including laser beam machining condition data indicating the laser beam machining condition in the laser beam machining (Paragraph 12; teaches that the state data observing unit observes state data of the laser apparatus including the amount of laser beam output from the laser oscillator), 
workpiece data indicating information related to the workpiece (Paragraph 23; state data input to the state data observing unit includes the temperature of the workpiece), and light generation amount data indicating the amount of the light generated in the laser beam machining (Paragraph 43; light detecting unit 7 for measuring a light amount which is the amount of light 15 reflected by the surface of the workpiece)
and determination data including light generation amount determination data for determination of the amount of the light generated in the laser beam machining by the laser beam machining device (Paragraph 65; operation result acquiring unit utilizes data from the output of the light detecting unit to determine whether the light amount reaches the first predetermined level), 
wherein the light generation amount determination data is intended for determination of the amount of the light generated in the laser beam machining of the workpiece under the laser beam machining condition adjusted by the adjustment action for the laser beam machining condition (Paragraph 43; light detecting unit 7 for measuring a light amount which is the amount of light 15 reflected by the surface of the workpiece).
Paragraph 79 teaches that when the light amount has reached a first predetermined level, the value function, which determines the value of the light output command data, is updated. Paragraph 23 teaches that the light output command data consists of a variety of laser beam machining conditions.
Paragraph 101 teaches of a plasma light detecting unit for detecting plasma light radiated from the workpiece where a laser beam is applied can be input as one of the state data to the state data observing unit 9. 
Takigawa fails to teach:
a learning unit that learns adjustment action for the laser beam machining condition with respect to an amount of plasma generated in the laser beam machining of the workpiece under a prescribed laser beam machining condition, with use of state variables including plasma generation amount data indicating the amount of the plasma generated in the laser beam machining and determination data including plasma generation amount determination data for determination of the amount of the plasma generated in the laser beam machining by the laser beam machining device, wherein the plasma generation amount determination data is intended for determination of the amount of the plasma generated in the laser beam machining of the workpiece under the laser beam machining condition adjusted by the adjustment action for the laser beam machining condition.
Zollinger teaches a laser processing method, wherein:
the system includes equipment to measure one or more characteristics of a plasma plume generated by beam-based welding and to control welding based at least in part on plasma plume analysis (Paragraph 47-48)
controller 1305 is configured to control system 1400 and controls parameters associated with a welding process including plasma control (Paragraph 104)
a system can include a controller that can control at least one parameter of welding processes based at least in part on at least one characteristic of plasmas generated by laser beams as sensed by one or more sensors (Paragraph 152)
plasma formation depends on energy (Paragraph 51)
extensive plasma formation can reduce penetration depth and may even interrupt the laser process (Paragraph 50)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Takigawa with Zollinger and have the machine learning and laser apparatus perform machine learning based on the amount of plasma generated. This would have been done as extensive plasma formation can reduce penetration depth and may even interrupt the laser process (Zollinger Paragraph 50).
Takigawa Paragraph 23 teaches that the state input data and light output command data of the laser apparatus includes laser beam output and peak output while Zollinger Paragraph 51 teaches that plasma formation depends on energy. Thus, controlling the laser output using these command data would control the amount of plasma formation.

Regarding claim 9, Takigawa teaches a machine learning device that adjusts a laser beam machining condition for a laser beam machining device to carry out laser beam machining of a workpiece (Figure 9), the machine learning device comprising:  
20a learning model storage unit (learning unit 11) that stores a learned model (Paragraph 21; learning unit includes a learning model for learning the light output command) that has learned adjustment action for the laser beam machining condition (Paragraph 93; learning unit 11 performs learning by repeatedly updating the learning model) with respect to an amount of light generated in the laser beam machining of the workpiece under a prescribed laser beam machining condition (Paragraph 111; learning unit 11 outputs the appropriate light output command data suitable for achieving a target); 
Paragraph 23 teaches that the light output command data consists of a variety of laser beam machining conditions.
and a decision making unit (decision making unit 12) that estimates the adjustment action for the laser beam machining condition with use of the learned model based on state variables (Paragraph 69; decision making unit 12 observes the state of the environment and determines the light output command data to be output as well as employs reinforcement learning with a reward signal)
including laser beam machining condition data indicating the laser beam machining condition in the laser beam machining (Paragraph 12; teaches that the state data observing unit observes state data of the laser apparatus including the amount of laser beam output from the laser oscillator), 
Paragraph 12 teaches that the state data observing unit observes state data of the laser apparatus including the amount of laser beam output from the laser oscillator.
workpiece data indicating information related to the workpiece (Paragraph 23; state data input to the state data observing unit includes the temperature of the workpiece), and light generation amount data indicating the amount of the light generated in the laser beam machining (Paragraph 43; light detecting unit 7 for measuring a light amount which is the amount of light 15).
Takigawa fails to teach:
20a learning model storage unit that stores a learned model that has learned adjustment action for the laser beam machining condition with respect to an amount of plasma generated in the laser beam machining of the workpiece under a prescribed laser beam machining condition; 
and a decision making unit that estimates the adjustment action for the laser beam machining condition with use of the learned model based on state variables including plasma generation amount data indicating the amount of the plasma generated in the laser beam machining.
Zollinger teaches a laser processing method, wherein:
the system includes equipment to measure one or more characteristics of a plasma plume generated by beam-based welding and to control welding based at least in part on plasma plume analysis (Paragraph 47-48)
controller 1305 is configured to control system 1400 and controls parameters associated with a welding process including plasma control (Paragraph 104)
a system can include a controller that can control at least one parameter of welding processes based at least in part on at least one characteristic of plasmas generated by laser beams as sensed by one or more sensors (Paragraph 152)
plasma formation depends on energy (Paragraph 51)
extensive plasma formation can reduce penetration depth and may even interrupt the laser process (Paragraph 50)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Takigawa with Zollinger and have the machine learning and laser apparatus perform machine learning based on the amount of plasma generated. This would have been done as extensive plasma formation can reduce penetration depth and may even interrupt the laser process (Zollinger Paragraph 50).
Takigawa Paragraph 23 teaches that the state input data and light output command data of the laser apparatus includes laser beam output and peak output while Zollinger Paragraph 51 teaches that plasma formation depends on energy. Thus, controlling the laser output using these command data would control the amount of plasma formation.

Regarding claim 10, Takigawa as modified teaches the machining condition adjustment device according to Claim 3, wherein 
the adjustment action for the laser beam machining condition is adjustment action for a gap between a nozzle of the laser beam machining device and the workpiece.
the focal length and spot size of the laser beam focused on the surface of the workpiece are state data observing units (Paragraph 95)
the machining head is moved as light output command data to vary the distance between the surface of the workpiece and the focused position of the laser beam (Paragraph 95)
Moving the machining head in this manner would also adjust the gap between the nozzle of the laser beam machining device and the workpiece.
It is also well known in the art that the quality of laser processing is affected by the distance between the nozzle and the workpiece as evidenced by HAGENLOCHER (DE 102016104318 B3) as well as that changing the distance between the nozzle on the laser processing head and the surface of the workpiece based on the desired outcome as evidenced by HARA (TW 201801840 A).

Regarding claim 11, Takigawa as modified teaches the machining condition adjustment device according to Claim 3, wherein 
the adjustment action for the laser beam machining condition is adjustment action for pressure of assist gas for the laser beam machining device (Paragraph 95; light output command data includes gas outlet pressure).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takigawa (US 20170220927 A1) in view of Zollinger (US 20160074964 A1), and further in view of MARIUS (EP 0668121 A1).
Regarding claim 6, Takigawa as modified teaches the machining condition adjustment device according to Claim 1.
Takigawa fails to teach:
the adjustment action for the laser beam machining condition is adjustment action for change in a nozzle diameter of the laser beam machining device.
MARIUS teaches a laser welding head, wherein:
plasma developed on the weld pool greatly disrupts welding if it is not stable (Paragraph 3)
reducing the nozzle outlet diameter obtains the stability of plasma developed on the surface of the weld pool (Paragraph 11)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Takigawa with Marius and have the diameter of the nozzle be adjusted by the learning machine. This would have been done to obtain stability of the plasma and is an essential condition for ensuring the quality of the welding with repetitive results (Marius Paragraph 11).

Regarding claim 12, Takigawa as modified teaches the machining condition adjustment device according to Claim 3.
Takigawa fails to teach:
the adjustment action for the laser beam machining condition is adjustment action for change in a nozzle diameter of the laser beam machining device.
MARIUS teaches a laser welding head, wherein:
plasma developed on the weld pool greatly disrupts welding if it is not stable (Paragraph 3)
reducing the nozzle outlet diameter obtains the stability of plasma developed on the surface of the weld pool (Paragraph 11)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Takigawa with Marius and have the diameter of the nozzle be adjusted by the learning machine. This would have been done to obtain stability of the plasma and is an essential condition for ensuring the quality of the welding with repetitive results (Marius Paragraph 11).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takigawa (US 20170220927 A1) in view of Zollinger (US 20160074964 A1), and further in view of MIZOGUCHI (US 20200254570 A1).
Regarding claim 7, Takigawa as modified teaches the machining condition adjustment device according to Claim 1, wherein:
the focal length is one of the state data observing units and moving the machining head is performed to vary the distance between the surface of the workpiece and the focused position of the laser beam (Paragraph 95)
Takigawa fails to teach:
the laser beam machining condition data includes at least the gap between the nozzle of the laser beam machining device and the workpiece.
MIZOGUCHI teaches an apparatus for laser processing, wherein:
the gap Gp between the nozzle and the surface of the workpiece (Paragraph 41) is used as a parameter to determine assist gas consumption volume as well as the maximum cutting speed depend on the gap (Paragraphs 104 and 106-107).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Takigawa with MIZOGUCHI and have the gap between the nozzle and the surface of the workpiece be part of the laser beam machining condition data. This would be done as the gap between the nozzle and the surface of the workpiece is used to determine assist gas consumption volume as well as the maximum cutting speed (MIZOGUCHI Paragraphs 104 and 106-107).

Regarding claim 13, Takigawa as modified teaches the machining condition adjustment device according to Claim 3, wherein:
the focal length is one of the state data observing units and moving the machining head is performed to vary the distance between the surface of the workpiece and the focused position of the laser beam (Paragraph 95)
Takigawa fails to teach:
the laser beam machining condition data includes at least the gap between the nozzle of the laser beam machining device and the workpiece.
MIZOGUCHI teaches an apparatus for laser processing, wherein:
the gap Gp between the nozzle and the surface of the workpiece (Paragraph 41) is used as a parameter to determine assist gas consumption volume as well as the maximum cutting speed depend on the gap (Paragraphs 104 and 106-107).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Takigawa with MIZOGUCHI and have the gap between the nozzle and the surface of the workpiece be part of the laser beam machining condition data. This would be done as the gap between the nozzle and the surface of the workpiece is used to determine assist gas consumption volume as well as the maximum cutting speed (MIZOGUCHI Paragraphs 104 and 106-107).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        /JOEL M ATTEY/Primary Examiner, Art Unit 3763